Citation Nr: 1645800	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  04-35 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1975 to January 2002.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The case was previously before the Board in October 2006, May 2008, March 2012, and April 2014 when it was remanded for further action by the originating agency.  The case has now returned to the Board for additional appellate action.

In May 2016, the Veteran filed a VA Form 21-0966 ("Intent to File a Claim for Compensation and or Pension") notifying VA he intended to file a claim for compensation benefits at some point in the future.  The Veteran did not specify a disability or the nature of the claim and the form also explicitly stated that it was not a claim for benefits.  As the Veteran has not filed any additional claims, the Board finds that the current appeal for entitlement to TDIU is not inextricably intertwined with any pending claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). 


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he was unable to work during the period from February 2002 to April 2010 due to his service-connected disabilities.  He does not contend that TDIU is warranted during the period beginning April 25, 2010, as he obtained full-time employment from that date.  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran is service-connected for chronic bilateral plantar fasciitis with Achilles tendonitis rated as 30 percent disabling; degenerative disc disease of the low back rated as 20 percent disabling; cervical spine narrowing rated as 10 percent disabling; tinnitus rated as 10 percent disabling; headaches rated as 10 percent disabling; right carpal tunnel syndrome rated as 10 percent disabling; and bilateral hearing loss rated as noncompensably disabling.  His combined evaluation for compensation is 60 percent.  See 38 C.F.R. § 4.25, Combined Ratings Table.  The Veteran therefore does not satisfy the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a), as he does not have two or more disabilities with one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even though the percentage requirements of § 4.16(a) are not met, if the evidence establishes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director of the VA Compensation and Pension Service (Director) for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, the record does not establish the Veteran was unable to maintain gainful employment due solely to service-connected conditions at any time during the claims period.  Therefore, referring the claim to the Director for extra-schedular consideration is not warranted. 

The Board finds that the Veteran was not unemployable at any time during the claims period.  Prior to April 2010, he last worked full-time in January 2002 when he was on active duty military service as a Plans and Operations officer.  The Veteran reported on his January 2004 VA Form 21-8940 ("Application for Increased Compensation Based on Unemployability") that he completed college and holds a master's degree in business administration.  The Veteran is service-connected for several medical conditions, and while he experiences some impairment to physical activity such as lifting, walking, and standing, he is capable of performing light sedentary work.  Indeed, the Veteran has worked full time in an office position since April 2010.  An April 2012 VA examiner found that the Veteran was capable of performing light duty sedentary jobs based on the manifestations of his service-connected disabilities, and treatment records from VA and private physicians establish that the Veteran's symptoms improved after physical therapy for his foot pain and treatment for nonservice-connected sleep apnea.  A VA medical officer also opined in February 2013 that based on the Veteran's educational history, including having a Master of Business Administration degree, the Veteran "has the skill to be employed in a sedentary occupation that does not involve heavy lifting, prolonged standing or walking."  The Board finds that the Veteran's prior work history as an operations officer and educational background qualify him for this type of employment.  

The record establishes that the Veteran tried on several occasions to find work prior to April 2010, but it does not show that he was unsuccessful because of his service-connected disabilities.  Instead, the record contains evidence establishing that he was not selected for several jobs due to a lack of experience in the field.  Responses from potential employers dated in May 2003 and July 2007 indicate that the Veteran did not have the proper experience and background for positions in youth ministry and product management.  A January 2008 chart from the Veteran summarizing his job search during the claims period indicates that he applied to several positions in religious education and organizations, but has not provided any evidence that this work is "consistent with his education and occupational experience."  The Veteran also enrolled in VA's Vocational and Rehabilitation Program in approximately March 2007, but his claim for services was discontinued in September 2007.  A September 2007 letter from the Veteran's rehabilitation counselor states that the discontinuation was due to a lack of activity in the program and a finding in April 2007 that it appeared the Veteran did not have a need for the services.  Thus, while the Veteran pursued some employment opportunities during the claims period, the evidence does not establish that he was  unable to obtain employment due to service-connected disabilities.  

The medical evidence also establishes that the Veteran's has several nonservice-connected disabilities that affect his occupational functioning.  Nonservice-connected disabilities may not be considered in the determination of whether the Veteran warrants TDIU.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The January 2002 retirement examination report documents numerous abnormal findings, but the Veteran is not service-connected for all the identified problems.  For example, the Veteran was found to have orthopedic conditions of the wrists and fingers, residuals of a hernia, hemorrhoids, colon polyps, dermatological problems, and depression and anxiety.  None of these disabilities are service-connected.  Treatment records from the Veteran's VA and private physicians also note functional impairment associated with nonservice-connected disabilities including diabetes and severe obstructive sleep apnea.  In fact, a VA November 2004 neurologist opined that much of the Veteran's impairment is related to sleep apnea.  The Veteran is also diagnosed with major depression and neuropsychiatric testing at the Detroit VA Medical Center (VAMC) indicated that the Veteran experienced cognitive problems related to emotional distress.  

The Board acknowledges that the Veteran clearly experienced some degree of occupational impairment due to service-connected disabilities throughout the claims period.  His foot, back, neck, and neurological problems cause limitation of motion and stiffness in the spine, restrict hand dexterity and grip, and impair his activities due to pain; however, the weight of the competent medical evidence, including the February 2013 opinion of the VA medical officer, establish that these limitations did not preclude the Veteran from obtaining or maintaining a sedentary occupation that does not involve heavy lifting, prolonged standing or walking.  The evidence therefore establishes that the Veteran was not unemployable due to service-connected disabilities at any time during the claims period and the benefit-of-the-doubt rule is inapplicable.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.


Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also complied with the October 2006, May 2008, March 2012, and April 2014 remand orders of the Board.  In response to the Board's remands, the Veteran was provided corrective notice of the evidence necessary to substantiate his claim, attempts were made to obtain records from the VA Vocational and Rehabilitation program, the Veteran was asked to state whether he was in receipt of disability compensation from the Social Security Administration (SSA), and the Veteran's service-connected disabilities and assigned ratings were clarified.  Information received in April 2012 establishes that the Veteran's Vocational and Rehabilitation file was destroyed and records are not available for procurement.  Furthermore, the Veteran was provided a VA examination in April 2012 to determine the severity of his service-connected disabilities.  The VA examiner concluded that the Veteran was capable of light sedentary work and while a full rationale was not provided to support this finding, a supplemental report from a VA medical officer in February 2013 provided a similar finding and was accompanied by a well-reasoned and complete basis.  The case was then readjudicated in a September 2014 supplemental statement of the case.  Therefore, VA has complied with the remand orders of the Board and the duties to notify and assist.  


ORDER

Entitlement to TDIU is denied. 



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


